Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 1 of 8 PageID 1467



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-60889-RAR

 GLOBAL APPRAISAL SOLUTIONS, LLC,

        Plaintiff,

 v.

 MICHAEL H. ASHLEY, et al.,

        Defendants.
 __________________________________________/

                     ORDER GRANTING MOTION TO TRANSFER VENUE

        THIS CAUSE comes before the Court upon Plaintiff Global Appraisal Solutions, LLC’s

 (“Global Appraisal”) Motion to Transfer Venue (“Motion”) [ECF No. 89], filed on April 5,

 2021. On April 7, 2021, Defendant Gateway Bank, FSB (“Gateway”) filed its Opposition to

 Plaintiff’s Motion (“Opposition”) [ECF No. 93]. 1 The Court having carefully considered the

 relevant submissions and applicable law, it is hereby

        ORDERED AND ADJUDGED that the Motion [ECF No. 89] is GRANTED for the

 reasons set forth herein.

                                         BACKGROUND

        Global Appraisal is a Florida limited liability company with its principal office in the

 Middle District of Florida. See Am. Compl. ¶ 1 [ECF No. 84]; see also Mot. ¶ 15. The

 Amended Complaint names 16 Defendants. See generally Am. Compl. Defendants Michael H.




 1
    Initially, Plaintiff’s Motion was represented to be unopposed. See Mot. [ECF No. 89]. However,
 shortly after filing the Motion, Plaintiff filed a supplement to its Motion advising the Court that
 Defendant Gateway opposes the Motion. See [ECF No. 90]. This Court then ordered expedited briefing
 requiring Gateway to file its response to the Motion by April 7, 2021. See Order [ECF No. 91].
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 2 of 8 PageID 1468



 Ashley, Mindy S. Ashley, Janet K. Ashley,2 Realty Warehouse, Rebuild New York, Inc., 334

 Marketing Inc., Acorp, LLC, 1-800 Cashout, Inc., Helene DeCillis, Paul DeCillis, Elizabeth

 Angebrandt, Joyce Savitsky and Robert Savitsky are all domiciled in New York.3 Id. ¶¶ 2-4.

 Defendants Cherud Wilkinson and Debbie Ivarson are domiciled in Virginia. Id. ¶ 4. And

 Defendant Gateway is incorporated in and has its principal place of business in California. Id. ¶

 5.

        The Amended Complaint asserts five counts under section 56.29 of the Florida Statutes,

 and advances several theories for relief including fraudulent transfer, equitable lien and

 constructive trust, and declaratory and equitable relief. See generally Am. Compl. Broadly

 speaking, this matter concerns actions allegedly taken by Defendants in connection with a

 decade-long controversy involving unpaid appraisal fees due to Plaintiff—all of which ultimately

 resulted in the entry of a 2010 default judgment concerning those fees in the United States

 District Court for the Eastern District of New York. Id. ¶ 136; see also Default Judgment [ECF

 No. 1]. Plaintiff alleges that diversity jurisdiction exists given that the parties are diverse and the

 sum in controversy exceeds $75,000. Id. ¶ 7.

        Plaintiff originally filed suit in this District, alleging that “venue is proper as substantial

 events or omissions occurred or were directed here, such as Plaintiff’s injuries, resulting from

 work performed in Florida, resulting in the judgment being enforced and/or the realty at issue is

 located here.” Compl. ¶¶ 8-9 [ECF No. 7]. However, it appears that since this action was filed



 2
   Collectively, Michael H. Ashley, Mindy S. Ashley, and Janet K. Ashley are referred to herein as the
 “Ashley Defendants.”
 3
   Due to the apparent connection to New York, the Court previously ordered Plaintiff to show cause as to
 why this case should not be transferred to the Eastern District of New York. See Order to Show Cause
 [ECF No. 42]. However, after reviewing Plaintiff’s Response to the Order to Show Cause [ECF No. 63],
 the Court ultimately determined transfer was not warranted. See Order [ECF No. 65].

                                              Page 2 of 8
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 3 of 8 PageID 1469



 in May 2020, certain circumstances have changed—all of which point to a more adequate venue,

 thereby prompting Plaintiff to file the instant Motion. Specifically, Plaintiff notes that:

                •   The Amended Complaint no longer names Defendant Kenneth
                    Golden, “whose presence formed the sole basis for venue in
                    this District, where he owned property, against which Plaintiff
                    sought relief,” Mot. ¶ 6 (emphasis added);

                •   Plaintiff has learned that “Defendant Michael Ashley has
                    registered Defendant Realty Warehouse in Tallahassee: the
                    parent of several other corporate Defendants, in which the
                    Ashley Defendants are involved,” id. ¶ 7; and

                •   Plaintiff also recently discovered that “Defendant Michael
                    Ashley and his family’s businesses are involved with his son’s
                    race car business, doing business in Gainesville, Florida, in the
                    Northern District, as recently as March 2021,” id. ¶ 9.

 Additionally, Plaintiff notes that its place of business has always been Tampa, Florida, and that it

 “did business with most of the Defendants from Tampa and had also registered its judgment in

 the Middle District[.]” Id. ¶ 10. Accordingly, Plaintiff seeks to transfer venue to the Northern or

 Middle Districts of Florida pursuant to 28 U.S.C. section 1404. See Mot. 4-5. Gateway opposes

 the Motion. See generally Opp.

                                       LEGAL STANDARD

        There are two requirements Plaintiff must meet to succeed in its motion to transfer under

 section 1404. First, this cause can only be transferred to another “district where the action might

 have been brought.” 28 U.S.C. § 1404(a); see also Tingley Sys., Inc. v. Bay State HMO Mgmt.,

 Inc., 833 F. Supp. 882, 885 (M.D. Fla. 1993). Second, the transfer must be warranted on

 grounds of convenience and interests of justice. Van Dusen v. Barrack, 376 U.S. 612, 616

 (1964); Windmere Corporation v. Remington Products, Inc., 617 F. Supp. 8, 10 (S.D. Fla. 1985).

 Courts have broad discretion “to adjudicate motions for transfer according to an ‘individualized,

 case-by-case consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487


                                              Page 3 of 8
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 4 of 8 PageID 1470



 U.S. 22, 29 (1988) (quoting Van Dusen, 376 U.S. at 622); accord Meterlogic, Inc. v. Copier

 Solutions, Inc., 185 F. Supp. 2d 1292, 1299 (S.D. Fla. 2002).

         Once a court finds an action could have been brought in the transferee forum, the court

 “must weigh various factors . . . to determine if a transfer to a more convenient forum is

 justified.” Windmere, 617 F. Supp. at 10. The factors to be considered are: convenience of the

 parties; convenience of the witnesses; relative ease of access to sources of proof; availability of

 process to compel the presence of unwilling witnesses; and public interest considerations. Id. In

 this case, it is Plaintiff’s burden to establish that the statutory factors weigh in favor of transfer to

 either the Northern or Middle Districts of Florida. CES Publishing Corporation v. Dealerscope,

 Inc., 544 F. Supp. 656, 661 (E.D. Pa. 1982).

         Additionally, in the atypical scenario presented here—where Plaintiff seeks to change the

 venue it originally chose—an additional factor may be considered: change in circumstances since

 filing. Myers v. Doe, No. 04-00270, 2006 WL 3392692, at *3 (N.D. N.Y. Nov. 22, 2006)

 (finding plaintiff may seek transfer to another court where there is a change of circumstances

 making the transferee court appropriate). Although “there is no requirement under 28 U.S.C. §

 1404 that a plaintiff seeking transfer of venue must show a change of circumstances since the

 time [of] the original action,” a court should nonetheless “consider the existence or absence of

 changed circumstances in deciding whether transfer of venue is appropriate.” Cordis Corp. v.

 Siemens-Pacesetter, Inc., 682 F. Supp. 1200, 1203 (S.D. Fla. 1987).

                                              ANALYSIS

         Plaintiff contends the convenience of the parties and witnesses supports transferring this

 case to either the Middle or Northern Districts of Florida—where Plaintiff also registered its

 judgment. Mot. ¶¶ 8, 10. According to Plaintiff, venue was proper in this District when this



                                               Page 4 of 8
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 5 of 8 PageID 1471



 action was originally filed because a “substantial part of the property that [was] the subject of the

 action” was situated in the Southern District of Florida—namely Kenneth Golden’s property. Id.

 ¶ 6. However, Golden (and his property) formed the sole basis for venue in this District and

 Plaintiff has since resolved this matter as to Golden. Id. At the same time, Plaintiff has

 discovered that various Defendants have property and/or business dealings in Tallahassee and

 Gainesville—both of which are encompassed by the Northern District of Florida. Id. ¶¶ 7-9.

 Given that there is no connection to this District following Golden’s dismissal—and considering

 certain Defendants’ dealings in northern Florida—Plaintiff seeks to transfer this action to the

 Northern District of Florida. In the alternative, Plaintiff seeks a transfer to the Middle District,

 where Plaintiff operates and where many of the events giving rise to Plaintiff’s claims occurred.

        A. Adequacy of the Middle District of Florida as an Appropriate Forum

        Before considering whether a transfer is appropriate, the Court’s threshold inquiry is

 whether this action could have been brought in the Northern or Middle Districts of Florida. See

 Meterlogic, Inc., 185 F. Supp. 2d at 1299. An action “might have been brought” in a proposed

 transferee court if: (1) the court had jurisdiction over the subject matter of the action; (2) venue is

 proper there; and (3) the defendant is amenable to process issuing out of the transferee court. 15

 C. Wright, A. Miller and E. Cooper, Federal Practice and Procedure § 3845 (1976). Upon

 careful review of the record, the Court lacks sufficient information to ascertain whether venue is

 proper in the Northern District. However, as explained below, this case could have been brought

 in the Middle District of Florida under section 1391(b)(2).

        First, the Middle District has subject matter jurisdiction under 28 U.S.C. §1332, as the

 parties are diverse and the amount in controversy exceeds $75,000. Am. Compl. ¶ 7. Second,

 venue is proper because Plaintiff is at home in the Middle District and a substantial portion of the



                                              Page 5 of 8
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 6 of 8 PageID 1472



 events giving rise to Plaintiff’s claims occurred there. See 28 U.S.C. § 1391(b)(2); see generally

 Am. Compl.; Mot. ¶ 10; see also Mobile Diagnostic Imaging, Inc. v. Gormezano, No. 12-60888,

 2012 WL 3244664, at *2 (S.D. Fla. Aug. 9, 2012) (“[S]ubstantial events occurred within a venue

 when harm or injury was suffered in that venue.”). Finally, Defendants are amenable to process

 in the Middle District because they conducted business activities with Plaintiff there. See, e.g.,

 Am. Compl. ¶ 8(c); see also Kelling v. Hartford Life & Accident Ins. Co., 961 F. Supp. 2d 1216,

 1219 (M.D. Fla. 2013) (“Defendant is amenable to process in that district because it conducts

 business activities there and has been haled into court on prior occasions in that district.”). Thus,

 it is apparent that this action could have been brought in at least one of Plaintiff’s proposed

 transferee districts—to wit, the Middle District of Florida.

        B. The Convenience of the Parties and the Interests of Justice

        The Court next analyzes the section 1404 factors to determine whether transfer is

 appropriate. Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1. (11th Cir. 2005). Plaintiff

 admits it initiated this action here solely because Golden’s property was located in the Southern

 District of Florida—but Golden has since been dropped from the case. Mot. ¶ 6. Thus, there is

 no nexus to the Southern District. Id. On the other hand, the Middle District is an adequate and

 convenient forum. Plaintiff did business with Defendants from its offices in Tampa; the claims

 at issue arose there; Plaintiff allegedly suffered harm there; and documents and records

 concerning Plaintiff’s claims are located there. See generally Am. Compl. Additionally, several

 relevant witnesses reside in or near the Middle District, while none appear to reside near the

 Southern District. Mot. ¶ 16.

        Gateway opposes Plaintiff’s “belated effort to change the venue of the case” and argues

 that Plaintiff’s Motion is simply a thinly veiled attempt to forum shop which “should not be



                                             Page 6 of 8
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 7 of 8 PageID 1473



 rewarded.” See Opp. at 1, 5. Additionally, Gateway argues that it would “be a waste of judicial

 resources and require another court to review the extensive filing and procedural history of this

 case and make a determination on motions to dismiss that are already pending in this Court.”

 Opp. at 5.

        The Court disagrees. First, Plaintiff is not seeking carte blanche permission to “forum

 shop.” It is simply informing the Court that due to changed circumstances, this venue is no

 longer adequate. Accordingly, Plaintiff is seeking to exercise its limited choice among proper

 forums—which it is clearly entitled to do under federal venue provisions. Gateway’s efficiency

 argument is well-taken, as the docket in this matter is quite active and the procedural history is

 extensive. But even though efficiency weighs in favor of retention, transfer is nevertheless

 appropriate. Game Controller Technology LLC v. Sony Computer Entertainment America LLC,

 994 F. Supp. 2d 1268, 1277 (S.D. Fla. 2014) (granting venue transfer where “witness

 convenience, party convenience, locus of operative facts, and availability of compulsory

 process” favored transfer and the factor of efficiency favored retention).

        Lastly, without any analysis whatsoever, Gateway incorrectly asserts that “venue is still

 proper here.” Opp. at 5 (emphasis in original). However, transfer is necessary under 28 U.S.C.

 section 1406(a) because venue is now improper in this District. Venue in federal civil actions is

 governed by 28 U.S.C. section 1391(b). If venue is improper, the district court “shall dismiss, or

 if it be in the interest of justice, transfer such case to any district or division in which it could

 have been brought.” Id. § 1406(a). Because no Defendant resides here, no part of the events

 giving rise to the claim occurred here, and there is a district where the action may otherwise be

 brought—the Middle District of Florida—venue is improper in the Southern District of Florida.

 Transfer is thus necessary independent of the Court’s analysis under section 1404(a). See id.



                                             Page 7 of 8
Case 8:21-cv-00864-SDM-CPT Document 102 Filed 04/09/21 Page 8 of 8 PageID 1474



                                          CONCLUSION

        Guided by the foregoing analysis, the Court holds that the convenience to the parties and

 witnesses supports transfer to the Middle District of Florida. The only factor weighing slightly

 in favor of retention may be the interest of judicial efficiency. But with most factors weighing in

 favor of transfer and only a single factor slightly in favor of retention, Plaintiff has carried its

 burden of showing the balance of convenience favors transfer. In any event, this action must be

 transferred given that venue is improper here under 28 U.S.C. section 1391(b). For these

 reasons, it is hereby

        ORDERED AND ADJUDGED that Plaintiff’s Motion [ECF No. 89] is GRANTED.

 The Clerk is instructed to transfer this case to the United States District Court for the Middle

 District of Florida and mark this case as CLOSED in this District.



        DONE AND ORDERED in Fort Lauderdale, Florida, this 9th day of April, 2021.



                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 8 of 8
